The act extending the Price Control Act provided: "Provided further, That no act or transaction, or omission or failure to act, occurring subsequent to June 30, 1946 and prior to date of enactment of this act shall be deemed to be a violation of the Emergency Price Control Act of 1942, as amended, or the Stabilization Act of 1942, as amended, or any regulation, order, price schedule, or requirement under either of such acts." It follows that neither an overcharge of rent under the original acts nor the collection of advance rent between June 30, 1946, and July 25, 1946, when the extension act was passed, would be a violation of the acts named above nor of regulations thereunder. Since the extension act does not provide that it shall have a retroactive effect in and of itself, there has been no violation of a valid law, rule or regulation in this case. The regulation providing for a refund of security deposits made during the interim mentioned above, when there was no maximum rent law in effect, was void and ineffectual, in that it is contrary to the act itself. Furthermore, the regulation is not one which deals with an overcharge except as an advance payment is considered an overcharge. It does not provide for the refund of excess rent charges but contemplates only the advance payment of legal charges. If the tenant can, under any view of the law, be entitled to triple damages for an overcharge, the action falls because it was not instituted within twelve months from the payment *Page 895 
of the overcharges. If he can recover under any theory of the law for damages for advance payments the damages would not be the amount of the alleged overcharges, but would be three times the amount of interest the payment in advance would amount to according to the maximum rates fixed by law, for the reason that when the charges were made and paid they were not illegal. However, I do not think that under the law the tenant can recover anything under any theory, since his contract and payment were legal when made and are not made illegal retroactively by any law which I have been able to discover. An act, legal at the time it is committed, cannot be made penal by a mere administrative order thereafter. Bowles v. Griffin, 151 Fed. 2d, 458. See also Kersten v. United States, 161 Fed. 2d, 339.
This court has jurisdiction to rule on the validity of the regulation, because the regulation was not primarily one designed as a regulation to fix maximum rents. It was a mere effort to make something illegal which Congress had said was legal. Furthermore, as I interpret the ruling in Woods v. Stone (U.S. ), 68 Sup. Ct. 624, there is no liability for triple damages for excess rent charges until there has been a specific order of refund after a finding by the OPA of the fact of overcharge. The mere violation of the general provision that an overcharge should be refunded in 30 days, in the absence of a trial and opportunity by the landlord, to be heard, does not authorize a suit for triple damages where the question of whether there was an overcharge has to be determined in the court in which the triple damages are sought.
 *Page 1